Title: From Thomas Boylston Adams to Abigail Smith Adams, 14 July 1802
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Philadelphia 14th: July 1802

I have received and thank you for your favor of the 6th: currt. This day, twelve months ago, I left Philadelphia to visit my friends, in N. England, but however strong my inclination to see them often, I must forego that gratification for the sake of bettering my condition here. Should any serious cause occur, such as the yellow fever, (of which we have already had some alarm), which should make it dangerous to abide here, I shall then set my face towards a more healthful dwelling, and perhaps renounce the design, to which I have hitherto so pertinaciously adhered, of making this City my permanent residence.
You notice the jealousies, which are daily disclosing themselves, between the chiefs of the prevailing Sect. They are indeed worthy of remark, as they have a tendency to display the characters of principals, no less than of subordinate agents. Here is that John Wood, who falls out with Duane, and they begin to expose each other’s villainy, in print. There is that J T Callender, who wrote “the prospect before us,” so much praised and extolled by the Jacobins, and who disagreeing with his employers about the wages of his Sins, now comes out, with his “secrets worth knowing,” which for your amusement I herewith enclose. This unprincipled Scoundrel, who was actually caressed by Jefferson, until he became importunate for his recompense, may be believed when he testifies against himself, however unworthy of credit on other Subjects, and when he confesses his own venality, we must suppose that he knew to whom he was indebted for the bribe. The low & dirty malignity of this transaction, if Jefferson was really guilty of it, ought to blast his name & fame to all eternity. But what else can we expect from “a man of the people”?Burr & Hamilton are alike inimical to my father; and though they could agree in nothing else, they are both glad to see & hear him traduced.  Woods testimony goes thus far.  There cannot be a coalition between their adherence, and if the breach with Burr & the Republicans widens, Clinton or McKean will throw him out.  It seems that Jefferson thinks Burr ought not to be travelling about, so much, and it begins to be understood that Burr would have willingly been chosen President, by the Representatives.
There is an abusive paragraph in the Aurora of the 13th. currt: partly aimed at JQA, and partly at the junto. I knew not whence Duane got this, unless from some of the Boston correspondents—He did not write it. It made me angry when I read it, and heaped one more coal of fire upon that miscreants head. The defeat of the bronze Statue of Washington, is attributed to JQA’s amendment, and the paragraph says there was zeal & activity displayed on the occasion by the mover—You will have a better idea of the matter from reading the paper itself, which I send you, with my best love to the old woman.
Your’s
T B Adams